Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a 371 filing of PCT/US19/14523 filed on January 22, 2019, which claims benefit to 62/620,550 filed on January 23, 2018 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on August 5, 2020 and August 27, 2021 have been considered by the Examiner.
Claim Objections
Claims 2-6, 8-11 and 13-20 are objected to because of the following informalities:  In claims 2-6, the term “An electric induction furnace system of claim” recited in line 1 should be change to “The electric induction furnace system of claim”; and in claims 8-11 and 13-20, the term “A method of claim” recited in line 1 should be change to “The method of claim”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu et al. (US Pub. 2016/0242239) in view of Krause et al. (US Pub. 2002/0130449) (both cited by Applicant).
Regarding claims 1 and 7, Prabhu et al. discloses an electric induction melting and holding furnaces for reactive metals and alloys, comprising: an upper tilt pour furnace vessel (110) comprising a thermally insulated reactive material (112, 116, 117) containment vessel, the upper tilt pour furnace (110) having a horizontal oriented rotation tilt axis (Par. 35); a lower electric induction furnace vessel (130/330) connected to the upper tilt pour furnace vessel (110) and in fluid communication with the upper tilt pour furnace vessel, the lower electric induction furnace vessel (130/330) configured to inductively heat and melt a reactive material charge loaded into the upper tilt pour furnace vessel (Fig. 1-3; Par. 35-72).  Prabhu et al. does not disclose an enclosed furnace pour spout configured to pour the reactive molten material from the upper tilt pour furnace vessel when the upper tilt pour furnace vessel is tilted about the horizontally oriented rotational tilt axis to a pour position; and a rotary union having a rotating union component and a stationary union component, the rotating union component connected to the enclosed furnace pour spout and axially aligned with the horizontally oriented rotational tilt axis for rotation about the horizontally oriented rotational tilt axis when the upper tilt pour furnace vessel is tilted for transfer of the reactive molten material from the enclosed furnace pour spout to the a reactive molten material processing apparatus connected to the stationary union component.  Krause et al. discloses an enclosed furnace pour spout (4) configured to pour the reactive molten material (3) from the tilt pour furnace vessel (1) when the tilt pour furnace vessel is tilted about the horizontally oriented rotational tilt axis (2) to a pour position; and a rotary union having a rotating union component (8/12) and a stationary union component (7), the rotating union component (8) connected to the enclosed furnace pour spout (4) and axially aligned with the horizontally oriented rotational tilt axis (2) for rotation about the horizontally oriented rotational tilt axis when the tilt pour furnace vessel is tilted for transfer of the reactive molten material (3) from the enclosed furnace pour spout to the a reactive molten material processing apparatus connected to the stationary union component (7) (Fig. 1-3; Par. 70-75).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Prabhu et al., an enclosed furnace pour spout configured to pour the reactive molten material from the upper tilt pour furnace vessel when the upper tilt pour furnace vessel is tilted about the horizontally oriented rotational tilt axis to a pour position; and a rotary union having a rotating union component and a stationary union component, the rotating union component connected to the enclosed furnace pour spout and axially aligned with the horizontally oriented rotational tilt axis for rotation about the horizontally oriented rotational tilt axis when the upper tilt pour furnace vessel is tilted for transfer of the reactive molten material from the enclosed furnace pour spout to the a reactive molten material processing apparatus connected to the stationary union component, as taught by Krause et al., for the purpose of providing an arrangement for pouring a pourable melt under a shield gas atmosphere.
Claim(s) 2-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu et al. (US Pub. 2016/0242239) in view of Krause et al. (US Pub. 2002/0130449) and further view of Fuchs (US Pat. 6,596,221) (cited by Applicant).
Regarding claims 2 and 8, Prabhu/Krause disclose substantially all features of the claimed invention as set forth above including from Krause, the enclosed furnace pour spout (4) is fed the reactive molten material from an interior spout tube opening except the enclosed furnace pour spout is fed the reactive molten material from an interior spout tube opening disposed near a lower circumference of a main interior volume of the upper tilt pour furnace vessel through a spout tube penetrating through a wall of the main interior volume.  Fuchs discloses the enclosed furnace pour spout (110) is fed the reactive molten material from an interior spout tube opening (117) disposed near a lower circumference of a main interior volume of the tilt pour furnace vessel (1) through a spout tube penetrating through a wall (115) of the main interior volume (Fig. 3-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Prabhu/Krause, the enclosed furnace pour spout is fed the reactive molten material from an interior spout tube opening disposed near a lower circumference of a main interior volume of the upper tilt pour furnace vessel through a spout tube penetrating through a wall of the main interior volume, as taught by Fuchs, for the purpose of providing a tapping apparatus and slag-free.
Regarding claims 3 and 9, Prabhu/Krause/Fuchs disclose substantially all features of the claimed invention as set forth above including from Krause, the enclosed furnace spout (4) disposed at a horizontal angle of 270 degrees when the horizontally oriented rotational tilt axis is axially oriented 0-180 degrees except the enclosed furnace pour spout is disposed at a horizontal angle of 235 degrees when the horizontally oriented rotational tilt axis is axially oriented 0-180 degrees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Prabhu/Krause/Fuchs, the enclosed furnace pour spout is disposed at a horizontal angle of 235 degrees when the horizontally oriented rotational tilt axis is axially oriented 0-180 degrees, for the purpose of suitable to the user specific application  to select the tilt angle to practical needs.
Regarding claims 4 and 10, Fuchs discloses a molten reactive material level sensor (40) (Col. 5, Lines 39-52) disposed in the reactive molten material processing apparatus to adjust the pour position responsive to a reactive molten material flow height or a reactive molten material rate of flow at the molten reactive material level sensor in the reactive molten material processing apparatus (Fig. 2; Claim 7).
Regarding claims 5 and 11, Fuchs discloses a slag door opening (6/7) disposed in the upper tilt pour furnace vessel configured for removal of a slag material from the slag door opening when the upper tilt pour furnace vessel is tilted about the horizontally oriented rotational tilt axis in a rotational direction counter to a pour position rotational direction (Fig. 1; Col. 3, Line 59 to Col. 3, Line 1).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu et al. (US Pub. 2016/0242239) in view of Krause et al. (US Pub. 2002/0130449) and further view of Shimada et al. (US Pat. 5,559,827) (new cited).
Regarding claim 6, Prabhu/Krause disclose substantially all features of the claimed invention as set forth above except a charge lock chamber disposed at a top of the upper tilt pour vessel for supply of the reactive material charge to an interior of the upper tilt pour furnace vessel.  Shimada et al. discloses a charge lock chamber (13) disposed at a top of the furnace vessel (4) for supply of the material (via 18) charge to an interior of the furnace vessel (Fig. 1; Col. 3, Lines 21-33)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Prabhu/Krause, a charge lock chamber disposed at a top of the upper tilt pour vessel for supply of the reactive material charge to an interior of the upper tilt pour furnace vessel, as taught by Shimada et al., for the purpose of keeping the furnace out of air when loading thereby prevent oxidation/contaminating. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu et al. (US Pub. 2016/0242239) in view of Shimada et al. (US Pat. 5,559,827). and Krause et al. (US Pub. 2002/0130449). 
Regarding claim 12, Prabhu et al. discloses an electric induction melting and holding furnaces for reactive metals and alloy capable of performing a method of supplying a batch pour of a reactive molten material from an electric induction furnace system to a sealed reactive molten material processing apparatus, the method comprising: charging an upper tilt pour furnace vessel (110) with a reactive material, the upper tilt pour furnace vessel (110) connected to a lower electric induction heating furnace vessel (130/330); inductively heating (via induction coil 120/320) and melting the reactive material in the lower electric induction heating furnace vessel (130/330) while charging the upper tilt pour furnace vessel until the reactive molten material reaches a maximum load line in an interior volume of the upper tilt pour furnace vessel; tilting the upper tilt pour furnace vessel about a horizontally oriented rotational tilt axis to a variable pour angle position to pour the batch pour of the reactive molten material from an furnace pour spout connected to the interior volume of the upper tilt pour furnace vessel (Fig. 1-3; Par. 35-72).  Prabhu et al. does not disclose the step of charging an upper tilt pour furnace vessel with a reactive material by a charge environmental lock chamber disposed at a top of the upper tilt pour furnace vessel; maintaining a cover gas in a freeboard volume above the reactive molten material in the upper tilt pout furnace vessel; and rotating a rotating union component of a sealed rotary union about the horizontally oriented rotational tilt axis simultaneously with tilting the upper tilt pour furnace vessel about the horizontally oriented rotational tilt axis to the variable pour angle position to transfer the reactive molten material from the enclosed furnace pour spout to the sealed reactive molten material processing apparatus via the rotary union component and a stationary union component of the sealed rotary union.  Shimada et al. discloses the step of charging a furnace vessel (4) with a material (via bucket 18) by a charge environmental lock chamber (13) disposed at a top of the furnace vessel (4); maintaining a cover gas in a freeboard volume above the molten material (via floating slag line 30) in the furnace vessel (Fig. 1; Col. 3, Lines 21-33).  Krause et al. discloses the step of rotating a rotating union component (8) of a sealed rotary union (7) about the horizontally oriented rotational tilt axis simultaneously with tilting the tilt pour furnace vessel (1) about the horizontally oriented rotational tilt axis to the variable pour angle position to transfer the reactive molten material from the enclosed furnace pour spout (4) to the sealed reactive molten material processing apparatus via the rotary union component (8) and a stationary union component (7) of the sealed rotary union (Fig. 1-3; Par. 70-75).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Prabhu et al., the step of charging an upper tilt pour furnace vessel with a reactive material by a charge environmental lock chamber disposed at a top of the upper tilt pour furnace vessel; maintaining a cover gas in a freeboard volume above the reactive molten material in the upper tilt pout furnace vessel, as taught by Shimada et al., for the purpose of keeping the furnace out of air when loading thereby prevent oxidation/contaminating; and the step of rotating a rotating union component of a sealed rotary union about the horizontally oriented rotational tilt axis simultaneously with tilting the upper tilt pour furnace vessel about the horizontally oriented rotational tilt axis to the variable pour angle position to transfer the reactive molten material from the enclosed furnace pour spout to the sealed reactive molten material processing apparatus via the rotary union component and a stationary union component of the sealed rotary union, as taught by Krause et al., for the purpose of providing an arrangement for pouring a pourable melt under a shield gas atmosphere.
Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu et al. (US Pub. 2016/0242239) in view of Shimada et al. (US Pat. 5,559,827) and Krause et al. (US Pub. 2002/0130449) and further view of Fuchs (US Pat. 6,596,221).
Regarding claim 13, Prabhu/Shimada/Krause disclose substantially all features of the claimed invention as set forth above including from Krause, the enclosed furnace pour spout (4) is fed the reactive molten material from an interior spout tube opening except the step of feeding the reactive molten material to the enclosed furnace pour spout from the interior volume of the upper tilt pour furnace vessel via an interior spout tube opening disposed near a lower circumference of the interior volume of the upper tilt pour furnace vessel through a spout tube penetrating through a wall of the interior volume of the upper tilt pour furnace vessel.  Fuchs discloses the step of feeding the reactive molten material to the enclosed furnace pour spout (110) from the interior volume of the furnace vessel (1) via an interior spout tube opening (117) disposed near a lower circumference of the interior volume of the upper tilt pour furnace vessel through a spout tube penetrating through a wall (115) of the interior volume of the furnace vessel (Fig. 3-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Prabhu/Shimada/Krause, the enclosed furnace pour spout is fed the reactive molten material from an interior spout tube opening disposed near a lower circumference of a main interior volume of the upper tilt pour furnace vessel through a spout tube penetrating through a wall of the main interior volume, as taught by Fuchs, for the purpose of providing a tapping apparatus and slag-free.
Regarding claim 14, Fuchs discloses the step of maintaining a minimum level of a reactive molten metal heel above the interior spout tube opening during the method of supplying the batch pour of the reactive molten material from the electric induction furnace system (Col. 9, Line 61 to Col. 10, Line 13).
Regarding claim 15, Prabhu/Shimada/Krause/Fuchs disclose substantially all features of the claimed invention as set forth above including from Krause, the enclosed furnace spout (4) disposed at a horizontal angle of 270 degrees when the horizontally oriented rotational tilt axis is axially oriented 0-180 degrees except the step of orienting the enclosed furnace pour spout at a horizontal angle of 235 degrees with the horizontally oriented rotational tilt axis axially oriented 0-180 degrees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Prabhu/Shimada/Krause/Fuchs, the step of the step of orienting the enclosed furnace pour spout at a horizontal angle of 235 degrees with the horizontally oriented rotational tilt axis axially oriented 0-180 degrees, for the purpose of suitable to the user specific application  to select the tilt angle to practical needs.
Regarding claim 16, Fuchs discloses the step of sensing a reactive molten material flow height (via level sensor 40) (Col. 5, Lines 39-52) in the sealed reactive molten material processing apparatus when the furnace vessel is in the variable pour position and adjusting the variable pour position responsive to a change in the reactive molten material flow height to maintain a constant reactive molten material flow height in the sealed reactive molten material processing apparatus (Fig. 2; Claim 7).
Regarding claim 17, Prabhu/Shimada/Krause/Fuchs disclose substantially all features of the claimed invention as set forth above including from Fuchs, the level sensor (40) for detecting and control the height of the bat level h4of the discharge duct (10) except the step of sensing a reactive molten material rate of flow in the sealed reactive molten material processing apparatus when the upper tilt pour furnace vessel is in the variable pour angle position and adjusting the variable pour angle position responsive to a change in the reactive molten rate of flow to maintain a constant reactive molten material rate of flow in the sealed reactive molten material processing apparatus.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Prabhu/Shimada/Krause/Fuchs, the step of  sensing a reactive molten material rate of flow in the sealed reactive molten material processing apparatus when the upper tilt pour furnace vessel is in the variable pour angle position and adjusting the variable pour angle position responsive to a change in the reactive molten rate of flow to maintain a constant reactive molten material rate of flow in the sealed reactive molten material processing apparatus, for the purpose of controlling the flow rate with respect to the tilting angle.
Regarding claim 18, Fuchs discloses the step of tilting the upper tilt pour furnace vessel about the horizontally oriented rotational tilt axis in a direction counter rotational to the variable pour angle position tilt for a slag removal (via slag door 6/7) from the upper tilt pour furnace vessel (Fig. 1; Col. 3, Line 59 to Col. 3, Line 1).
Regarding claim 19, Prabhu/Shimada/Krause/Fuchs disclose substantially all features of the claimed invention as set forth above including from Shimada, maintaining the cover gas in the sealed melting furnace; and from Krause, the seal rotary union (8 and 9) except the step of maintaining the cover gas in the sealed reactive molten material processing apparatus via the sealed rotary union when supplying the batch pour of the reactive molten material from the electric induction furnace system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Prabhu/Krause/Fuchs, the step of maintaining the cover gas in the sealed reactive molten material processing apparatus via the sealed rotary union when supplying the batch pour of the reactive molten material from the electric induction furnace system, for the purpose of keeping the furnace out of air when loading thereby prevent contaminating.
Regarding claim 20, Shimada et al. discloses the step of maintaining the cover gas in the freeboard volume (via floating slag line 30) with the charge environmental lock chamber (13) when a charge container (bucket 18) is connected to the charge environmental lock conveyor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holms et al. (US Pub. 2013/0044785)
Tilak (US Pub. 2015/0147227)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/27/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761